 1 BROWNE GEORGE ROSS LLP
   Peter W. Ross (State Bar No. 109741)
 2  pross@bgrfirm.com
   Noah S. Helpern (State Bar No. 254023)
 3  nhelpern@bgrfirm.com
   Eric Lauritsen (State Bar No. 301219)
 4  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697
 7 Attorneys for Plaintiff Jimmy Esebag and
   Counter-Defendants Jimmy Esebag and
 8 United Licensing Group, Inc.
 9                                  UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11 JIMMY ESEBAG, an individual,                      Case No. 2:18-CV-08446-R (RAOx)
                                                     cons. with 2:19-CV-00108-R (RAOx)
12                     Plaintiff,                    Hon. Manuel L. Real
13               vs.
14 JUSTIN WHALEY, an individual;                     STIPULATED PROTECTIVE
   RODNEY REDMAN, an individual;                     ORDER
15 RON WHALEY, an individual; M.
   SEAN HATCH, an individual;
16 MICHAEL BAHN, an individual;
   JODIE DANIELS, an individual; TOM
17 MADDI, an individual; and DOES 1-
   20,
18
                Defendants.
19
   JUSTIN WHALEY, an individual;
20 RODNEY REDMAN, an individual;
   RON WHALEY, an individual; M.
21 SEAN HATCH, an individual;
   MICHAEL BAHN, an individual;
22 JODIE DANIELS, an individual; TOM
   MADDI, an individual
23
                Counter-Plaintiffs,
24
          vs.
25
   JIMMY ESEBAG, an individual AND
26 UNITED LICENSING GROUP, INC.,
   a California corporation.
27
                Counter-Defendants.
28
     1221977.1                                                       Case No. 2:18-CV-08446-R (RAOx)
                                       STIPULATED PROTECTIVE ORDER
 1 I.            PURPOSES AND LIMITATIONS
 2               Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, or private information for which special protection from public disclosure
 4 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5 the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
 6 Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
 7 or responses to discovery and that the protection it affords from public disclosure and use extends
 8 only to the limited information or items that are entitled to confidential treatment under the
 9 applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
10 this Stipulated Protective Order does not entitle them to file confidential information under seal;
11 Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
12 applied when a party seeks permission from the court to file material under seal.
13 II.           DEFINITIONS
14               2.1    Challenging Party: a Party or Non-Party that challenges the designation of

15 information or items under this Order.
16               2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

17 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18 Civil Procedure 26(c).
19               2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

20 as their support staff).
21               2.4    Designating Party: a Party or Non-Party that designates information or items that it

22 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23               2.5    Disclosure or Discovery Material: all items or information, regardless of the medium

24 or manner in which it is generated, stored, or maintained (including, among other things, testimony,
25 transcripts, and tangible things), that are produced or generated in disclosures or responses to
26 discovery in this matter.
27               2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

28 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
     1221977.1
                                                          -1-                  Case No. 2:18-CV-08446-R (RAOx)
                                          STIPULATED PROTECTIVE ORDER
 1 consultant in this action.
 2               2.7    House Counsel: attorneys who are employees of a party to this action. House

 3 Counsel does not include Outside Counsel of Record or any other outside counsel.
 4               2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

 5 entity not named as a Party to this action.
 6               2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

 7 but are retained to represent or advise a party to this action and have appeared in this action on
 8 behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
 9               2.10   Party: any party to this action, including all of its officers, directors, employees,

10 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
11               2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

12 Material in this action.
13               2.12   Professional Vendors: persons or entities that provide litigation support services

14 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
15 storing, or retrieving data in any form or medium) and their employees and subcontractors.
16               2.13   Protected Material: any Disclosure or Discovery Material that is designated as

17 “CONFIDENTIAL.”
18               2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

19 Producing Party.
20 III.          SCOPE
21               The protections conferred by this Stipulation and Order cover not only Protected Material (as

22 defined above), but also (1) any information copied or extracted from Protected Material; (2) all
23 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
24 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
25 However, the protections conferred by this Stipulation and Order do not cover the following
26 information: (a) any information that is in the public domain at the time of disclosure to a Receiving
27 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
28 publication not involving a violation of this Order, including becoming part of the public record
     1221977.1
                                                          -2-                   Case No. 2:18-CV-08446-R (RAOx)
                                          STIPULATED PROTECTIVE ORDER
 1 through trial or otherwise; and (b) any information known to the Receiving Party prior to the
 2 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
 3 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
 4 Protected Material at trial shall be governed by a separate agreement or order.
 5 IV.           DURATION
 6               Even after final disposition of this litigation, the confidentiality obligations imposed by this

 7 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 8 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 9 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
10 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
11 time limits for filing any motions or applications for extension of time pursuant to applicable law.
12 V.            DESIGNATING PROTECTED MATERIAL
13               5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

14 Non-Party that designates information or items for protection under this Order must take care to
15 limit any such designation to specific material that qualifies under the appropriate standards. The
16 Designating Party must designate for protection only those parts of material, documents, items, or
17 oral or written communications that qualify – so that other portions of the material, documents,
18 items, or communications for which protection is not warranted are not swept unjustifiably within
19 the ambit of this Order.
20               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

21 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
22 encumber or retard the case development process or to impose unnecessary expenses and burdens on
23 other parties) expose the Designating Party to sanctions.
24 If it comes to a Designating Party’s attention that information or items that it designated for
25 protection do not qualify for protection, that Designating Party must promptly notify all other Parties
26 that it is withdrawing the mistaken designation.
27               5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

28 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
     1221977.1
                                                           -3-                  Case No. 2:18-CV-08446-R (RAOx)
                                           STIPULATED PROTECTIVE ORDER
 1 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 2 designated before the material is disclosed or produced.
 3               Designation in conformity with this Order requires:

 4                     (a) for information in documentary form (e.g., paper or electronic documents, but

 5 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 6 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
 7 or portions of the material on a page qualifies for protection, the Producing Party also must clearly
 8 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 9 A Party or Non-Party that makes original documents or materials available for inspection need not
10 designate them for protection until after the inspecting Party has indicated which material it would
11 like copied and produced. During the inspection and before the designation, all of the material made
12 available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
13 identified the documents it wants copied and produced, the Producing Party must determine which
14 documents, or portions thereof, qualify for protection under this Order. Then, before producing the
15 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
16 that contains Protected Material. If only a portion or portions of the material on a page qualifies for
17 protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
18 appropriate markings in the margins).
19                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

20 Designating Party identify on the record, before the close of the deposition, hearing, or other
21 proceeding, all protected testimony.
22                     (c) for information produced in some form other than documentary and for any other

23 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
24 containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
25 portion or portions of the information or item warrant protection, the Producing Party, to the extent
26 practicable, shall identify the protected portion(s).
27               5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

28 designate qualified information or items does not, standing alone, waive the Designating Party’s
     1221977.1
                                                             -4-                  Case No. 2:18-CV-08446-R (RAOx)
                                             STIPULATED PROTECTIVE ORDER
 1 right to secure protection under this Order for such material. Upon timely correction of a
 2 designation, the Receiving Party must make reasonable efforts to assure that the material is treated in
 3 accordance with the provisions of this Order.
 4 VI.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5               6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of

 6 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
 8 or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
 9 confidentiality designation by electing not to mount a challenge promptly after the original
10 designation is disclosed.
11               6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution process

12 by providing written notice of each designation it is challenging and describing the basis for each
13 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
14 recite that the challenge to confidentiality is being made in accordance with this specific paragraph
15 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
16 begin the process by conferring directly (in voice to voice dialogue; other forms of communication
17 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
18 Party must explain the basis for its belief that the confidentiality designation was not proper and
19 must give the Designating Party an opportunity to review the designated material, to reconsider the
20 circumstances, and, if no change in designation is offered, to explain the basis for the chosen
21 designation. A Challenging Party may proceed to the next stage of the challenge process only if it
22 has engaged in this meet and confer process first or establishes that the Designating Party is
23 unwilling to participate in the meet and confer process in a timely manner.
24               6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court

25 intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
26 Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the
27 initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process
28 will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
     1221977.1
                                                        -5-                  Case No. 2:18-CV-08446-R (RAOx)
                                         STIPULATED PROTECTIVE ORDER
 1 competent declaration affirming that the movant has complied with the meet and confer
 2 requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
 3 motion including the required declaration within 21 days (or 14 days, if applicable) shall
 4 automatically waive the confidentiality designation for each challenged designation. In addition, the
 5 Challenging Party may file a motion challenging a confidentiality designation at any time if there is
 6 good cause for doing so, including a challenge to the designation of a deposition transcript or any
 7 portions thereof. Any motion brought pursuant to this provision must be accompanied by a
 8 competent declaration affirming that the movant has complied with the meet and confer
 9 requirements imposed by the preceding paragraph.
10               The burden of persuasion in any such challenge proceeding shall be on the Designating

11 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
12 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
13 Unless the Designating Party has waived the confidentiality designation by failing to file a motion to
14 retain confidentiality as described above, all parties shall continue to afford the material in question
15 the level of protection to which it is entitled under the Producing Party’s designation until the court
16 rules on the challenge.
17 VII. ACCESS TO AND USE OF PROTECTED MATERIAL
18               7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

19 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
20 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
21 the categories of persons and under the conditions described in this Order. When the litigation has
22 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
23 DISPOSITION).
24               Protected Material must be stored and maintained by a Receiving Party at a location and in a

25 secure manner that ensures that access is limited to the persons authorized under this Order.
26               7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

27 the court or permitted in writing by the Designating Party, a Receiving Party may itself review
28 “CONFIDENTIAL” information and may disclose any information or item designated
     1221977.1
                                                         -6-                 Case No. 2:18-CV-08446-R (RAOx)
                                          STIPULATED PROTECTIVE ORDER
 1 “CONFIDENTIAL” only to:
 2                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 3 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
 4 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
 5 attached hereto as Exhibit A;
 6                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

 7 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

10 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
11 to Be Bound” (Exhibit A);
12                  (d) the court and its personnel;

13                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

14 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
15 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

17 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
18 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
19 deposition testimony or exhibits to depositions that reveal Protected Material must be separately
20 bound by the court reporter and may not be disclosed to anyone except as permitted under this
21 Stipulated Protective Order.
22                  (g) the author or recipient of a document containing the information or a custodian or

23 other person who otherwise possessed or knew the information.
24 VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
25               PRODUCED IN OTHER LITIGATION
26               If a Party is served with a subpoena or a court order issued in other litigation that compels

27 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
28 must:
     1221977.1
                                                          -7-                  Case No. 2:18-CV-08446-R (RAOx)
                                           STIPULATED PROTECTIVE ORDER
 1                  (a) promptly notify in writing the Designating Party. Such notification shall include a

 2 copy of the subpoena or court order;
 3                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4 other litigation that some or all of the material covered by the subpoena or order is subject to this
 5 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 6                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7 Designating Party whose Protected Material may be affected.
 8               If the Designating Party timely seeks a protective order, the Party served with the subpoena

 9 or court order shall not produce any information designated in this action as “CONFIDENTIAL”
10 before a determination by the court from which the subpoena or order issued, unless the Party has
11 obtained the Designating Party’s permission. The Designating Party shall bear the burden and
12 expense of seeking protection in that court of its confidential material – and nothing in these
13 provisions should be construed as authorizing or encouraging a Receiving Party in this action to
14 disobey a lawful directive from another court.
15 IX.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16               PRODUCED IN THIS LITIGATION
17                  (a) The terms of this Order are applicable to information produced by a Non-Party in this

18 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
19 connection with this litigation is protected by the remedies and relief provided by this Order.
20 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
21 protections.
22                  (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

23 Party’s confidential information in its possession, and the Party is subject to an agreement with the
24 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
25                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or

26 all of the information requested is subject to a confidentiality agreement with a Non-Party;
27                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

28 this litigation, the relevant discovery request(s), and a reasonably specific description of the
     1221977.1
                                                         -8-                  Case No. 2:18-CV-08446-R (RAOx)
                                          STIPULATED PROTECTIVE ORDER
 1 information requested; and
 2                      (3) make the information requested available for inspection by the Non-Party.

 3                  (c) If the Non-Party fails to object or seek a protective order from this court within 14

 4 days of receiving the notice and accompanying information, the Receiving Party may produce the
 5 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
 6 seeks a protective order, the Receiving Party shall not produce any information in its possession or
 7 control that is subject to the confidentiality agreement with the Non-Party before a determination by
 8 the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
 9 seeking protection in this court of its Protected Material.
10 X.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

12 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
13 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
14 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
15 inform the person or persons to whom unauthorized disclosures were made of all the terms of this
16 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
17 Be Bound” that is attached hereto as Exhibit A.
18 XI.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19               PROTECTED MATERIAL
20               When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

21 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
22 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
23 modify whatever procedure may be established in an e-discovery order that provides for production
24 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25 parties reach an agreement on the effect of disclosure of a communication or information covered by
26 the attorney-client privilege or work product protection, the parties may incorporate their agreement
27 in the stipulated protective order submitted to the court.
28
     1221977.1
                                                          -9-                  Case No. 2:18-CV-08446-R (RAOx)
                                          STIPULATED PROTECTIVE ORDER
 1 XII. MISCELLANEOUS
 2               12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 3 its modification by the court in the future.
 4               12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 5 no Party waives any right it otherwise would have to object to disclosing or producing any
 6 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 7 Party waives any right to object on any ground to use in evidence of any of the material covered by
 8 this Protective Order.
 9               12.3   Filing Protected Material. Without written permission from the Designating Party or a

10 court order secured after appropriate notice to all interested persons, a Party may not file in the
11 public record in this action any Protected Material. A Party that seeks to file under seal any Protected
12 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
13 pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a
14 Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5 is
15 denied by the court, then the Receiving Party may file the information in the public record pursuant
16 to Civil Local Rule 79-5 unless otherwise instructed by the court.
17 XIII. FINAL DISPOSITION
18               Within 60 days after the final disposition of this action, as defined in paragraph 4, each

19 Receiving Party must return all Protected Material to the Producing Party or destroy such material.
20 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21 summaries, and any other format reproducing or capturing any of the Protected Material. Whether
22 the Protected Material is returned or destroyed, the Receiving Party must submit a written
23 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
24 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
25 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
26 abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected
27 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
28 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
     1221977.1
                                                          -10-                 Case No. 2:18-CV-08446-R (RAOx)
                                           STIPULATED PROTECTIVE ORDER
 1 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
 2 and expert work product, even if such materials contain Protected Material. Any such archival copies
 3 that contain or constitute Protected Material remain subject to this Protective Order as set forth in
 4 Section 4 (DURATION).
 5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7                                         BROWNE GEORGE ROSS LLP
                                               Peter W. Ross
 8                                             Noah S. Helpern
                                               Eric Lauritsen
 9
10
     DATED: March 27, 2019                 By:   /s/Peter W. Ross
11
                                                 Peter W. Ross
12                                         Attorneys for Plaintiff and Counter-Defendants
13
14                                         QUATTLEBAUM, GROOM & TULL PLLC
                                               E.B. Chiles IV
15                                             Chad W. Pekron
16                                             Robert Ryan Younger
17
18
     DATED: March 27, 2019                 By:   /s/Chad W. Pekron
19
                                                 Chad W. Pekron
20                                         Attorneys for Defendants and Counter-Plaintiffs
21
22 PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24 DATED: April 4, 2019
25
26                                                _____________________________________
27                                                United States District Judge
28
     1221977.1
                                                    -11-                  Case No. 2:18-CV-08446-R (RAOx)
                                      STIPULATED PROTECTIVE ORDER
 1                                             EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of _________________ [print or
 4 type full address], declare under penalty of perjury that I have read in its entirety and understand the
 5 Stipulated Protective Order that was issued by the United States District Court for the Central
 6 District of California on [date] in the case of Jimmy Esebag v. Justin Whaley, et al., Case No. 2:18-
 7 CV-08446-R (RAOx). I agree to comply with and to be bound by all the terms of this Stipulated
 8 Protective Order and I understand and acknowledge that failure to so comply could expose me to
 9 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
10 any manner any information or item that is subject to this Stipulated Protective Order to any person
11 or entity except in strict compliance with the provisions of this Order. I further agree to submit to the
12 jurisdiction of the United States District Court for the Central District of California for the purpose
13 of enforcing the terms of this Stipulated Protective Order, even if such enforcement proceedings
14 occur after termination of this action.
15 I hereby appoint __________________________ [print or type full name] of
16 _______________________________________ [print or type full address and telephone number] as
17 my California agent for service of process in connection with this action or any proceedings related
18 to enforcement of this Stipulated Protective Order.
19
20 Date: ______________________________________
21 City and State where sworn and signed: _________________________________
22
23 Printed name: _______________________________
24
25 Signature: __________________________________
26
27
28
     1221977.1
                                                     -12-                 Case No. 2:18-CV-08446-R (RAOx)
                                      STIPULATED PROTECTIVE ORDER
